Exhibit 10.60

AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is
entered into as of March 25, 2011 and is by and between GAIN Capital Holdings,
Inc., a corporation organized under the laws of Delaware, including its
subsidiaries and affiliates (the “Company”) and Diego Rotsztain (“Executive”).

Recitals

WHEREAS, the Executive is presently employed by the Company in the capacity of
Executive Vice President and General Counsel, pursuant to that certain
Employment Agreement between the Company and Executive (the “Prior Agreement”),
dated January 10, 2011 and effective as of January 24, 2011 (the “Start Date”);

WHEREAS, the Company and the Executive desire to amend and restate the terms and
conditions of the Prior Agreement in order to reflect certain desired
clarifications in the terms and continue Executive’s employment with the Company
upon the amended and restated terms and conditions of this Agreement; and

WHEREAS, the Company and the Executive have agreed that this Agreement will
supersede and replace the Prior Agreement as of the Start Date.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and obligations set forth herein, the parties hereto, intending to be legally
bound, hereby agree as follows:

1. Employment Term. The Executive’s employment with the Company commenced on the
Start Date. The Company hereby agrees to employ the Executive directly or
through a subsidiary, and the Executive hereby agrees to continue such
employment, as the Executive Vice President, General Counsel for the Company,
through the second anniversary of the Start Date, unless terminated sooner
pursuant to Section 8 hereof (the “Term”).

2. Representations and Warranties. The Executive represents that Executive is
entering into this Agreement voluntarily and that Executive’s employment
hereunder and his compliance with the terms and conditions of this Agreement
will not conflict with or result in the breach of any agreement to which
Executive is a party or by which Executive may be bound, or any legal duty that
Executive owes or may owe to another.

3. Duties and Extent of Services.

(a) During the Term, the Executive shall serve as Executive Vice President,
General Counsel of the Company and its primary domestic operating subsidiaries,
with such duties, responsibilities and authority as are consistent with such
position, subject to the oversight of the Company (the “Board”), and shall so
serve faithfully and to the best of Executive’s ability under the direction and
supervision of the Chief Executive Officer. As an executive officer of the
Company, the Executive shall be entitled to all of the benefits and protections
to which all officers of the Company are entitled pursuant to the Company’s
Amended and Restated Certificate of Incorporation, which shall include, but not
be limited to, the rights of indemnification set forth in such Amended and
Restated Certificate of Incorporation, and coverage under the Company’s
directors’ and officers’ liability insurance as in effect from time to time.

(b) During the Term, the Executive agrees to devote substantially his full
business time, attention, and energies to the Company’s business and shall not
be engaged in any other business activity, whether or not such business activity
is pursued for gain, profit, or other pecuniary advantage. Subject, however, to
Section 11, 12 and 13 herein, the Executive may serve in charitable and civic
positions and as a director of other companies with the prior consent of the
Chief Executive Officer, which consent shall not be unreasonably withheld. The
Executive covenants, warrants, and represents that he shall devote his full and
best efforts to the fulfillment of his employment obligations, and he shall
exercise the highest degree of loyalty and the highest standards of conduct in
the performance of his duties.



--------------------------------------------------------------------------------

4. Compensation.

(a) Base Salary. The Company shall pay the Executive a base annual salary (the
“Base Salary”) of not less than $325,000, payable in monthly installments. The
Executive shall not receive any additional compensation from any subsidiary of
the Company following the date hereof.

(b) Bonus. During the Executive’s employment under this Agreement, the Company
shall cause the Executive to be eligible to participate in each bonus or
incentive compensation plan, program or policy maintained by the Company from
time to time, in whole or in part, for the executive officers of the Company
(each, an “Incentive Compensation Plan” and payments thereunder, “Incentive
Compensation”). The Executive’s target and maximum compensation under, and his
performance goals and other terms of participation in, each Incentive
Compensation Plan shall be determined by the Company’s Compensation Committee in
its sole discretion. Any such Incentive Compensation is not guaranteed and is
contingent upon the Executive and the Company achieving deliverables or goals
agreed upon. Any such Incentive Compensation shall not be considered “earned” by
the Executive until the Company has allocated payment to be made to the
Executive for any performance period. Payment under any such Incentive
Compensation Plan shall be made, if at all, after the close of the relevant
performance period and by no later than March 15th of the year after the year in
which the performance period ends. Notwithstanding anything herein to the
contrary, to the extent permitted or required by governing law, the Company’s
Compensation Committee shall have discretion to require the Executive to repay
to the Company the amount of any Incentive Compensation to the extent the
Compensation Committee or Board determines that such bonus was not actually
earned by the Executive due to (A) the amount of such payment was based on the
achievement of financial results that were subsequently the subject of a
material accounting restatement that occurs within three years of such payment
(except in the case of a restatement due to a change in accounting policy or
simple error); (B) the Executive has engaged in fraud, gross negligence or
intentional misconduct; or (C) the Executive has deliberately misled the market
or the Company’s stockholders regarding the Company’s financial performance.
Notwithstanding anything herein to the contrary, the Executive’s target annual
bonus for 2011 will be $125,000.

(c) Equity. During the Employment Period, the Executive will be eligible to
participate in all long-term equity incentive programs made available to other
executive officers and that are established by the Company for its employees,
including the 2010 Omnibus Incentive Compensation Plan (or a successor thereto),
at levels determined by the Compensation Committee in its sole discretion
commensurate with the Executive’s position. In addition, on the earlier of
(i) the Company grant date that occurs during the first quarter of 2011 (if any)
or (ii) the next scheduled grant date following the Start Date (as determined by
the Compensation Committee), the Executive will be granted an equity award
pursuant to and subject to the terms and conditions of the 2010 Omnibus
Incentive Compensation Plan (or successor plan) consisting of a number of shares
of restricted stock and non-qualified stock options with an aggregate value of
$250,000. The number of shares of restricted stock and non-qualified stock
options included in such equity award will be based, in the case of restricted
stock, on the fair value of a share of the Company’s common stock at the close
of the grant date if on public exchange or a valuation determined by the
Company, subject to Compensation Committee approval, and in the case of the
non-qualified stock options, on a value calculated using the Black-Scholes
method. For the foregoing equity grant, the proportion of such value consisting
of shares of restricted stock and non-qualified stock options shall be
approximately 75% and 25%, respectively. All equity grants made to the Executive
will vest in accordance with a vesting schedule that is consistent with other
grants under the 2010 Omnibus Incentive Compensation Plan (or successor plan)
and will be subject in all respects to the terms of the 2010 Omnibus Incentive
Compensation Plan (or successor plan) and the agreement evidencing such grant.

(d) Signing Bonus. The Company shall pay the Executive, within fifteen (15) days
of the Start Date, as a signing bonus (the “Signing Bonus”) a cash payment of
$100,000, less applicable tax withholdings. If the Company terminates the
Executive’s employment for Cause or the Executive terminates his employment for
any reason other than death, Disability, or Good Reason, in either case within
12 months after the Start Date, the Executive shall repay to the Company the net
(after tax) amount of the Signing Bonus by no later than 30 days after the date
his employment terminates (the “Repayment Deadline”). This repayment requirement
shall not apply if the Company terminates the Executive’s employment without
Cause, whether before, coincident with or after a Change in Control occurs or if
the Executive terminates his employment as a result of his death, Disability, or
resignation with Good Reason. The Company may, to the extent permitted by
applicable law, recoup any amount of the Signing Bonus required to be repaid
pursuant to the foregoing by reducing or offsetting any compensation owed by the
Company to the Executive; provided, however, that any offset against an amount
that constitutes



--------------------------------------------------------------------------------

deferred compensation within the meaning of Code Section 409A shall not be made
earlier than such date as it may be implemented without violating Code
Section 409A. Any amount that remains due and unpaid after the Repayment
Deadline accrues interest at the prime rate of interest (published in the
northeast edition of The Wall Street Journal) in effect as of the Repayment
Deadline, compounded at the end of each calendar quarter, until paid. The
Company’s right to repayment under this Agreement is in addition to any other
remedy available to the Company with respect to matters arising out of the
Executive’s employment by the Company, or the termination thereof.

(e) Reimbursable Moving and Related Transition Expenses. The Company shall
reimburse the Executive up to $10,000 for moving and related transition expenses
incurred in calendar year 2011 so long as (a) such expenses are consistent with
the type and amount of expenses that customarily would be incurred by similarly
situated corporate executives in the United States; and (b) the Executive timely
provides copies of receipts for expenses in accordance with Company policy.

(f) Miscellaneous. The Company shall pay on the Executive’s behalf, or reimburse
the Executive for, all fees and expenses relating to (i) New Jersey State Bar
licensing and other fees required to be paid in order to be permitted to
practice law in the State of New Jersey; (ii) national, state and other bar
association and/or committee fees that relate to activities the Executive
reasonably believes are necessary and appropriate to undertake relating to the
practice of law and (iii) any fees and expenses required to be paid or incurred
in connection with the Executive’s satisfaction of continuing legal education
requirements in the State of New York and the State of New Jersey. In addition,
to the extent the Executive reasonably believes it becomes necessary for the
Executive to become a member of the Bar of the State of New Jersey, the Company
will pay for any course or program the Executive reasonably believes is
necessary for him to prepare for the New Jersey State bar exam, as well as any
bar exam registration or other related fees and expenses.

5. Benefits. During the Term, the Executive shall be entitled to participate in
any and all benefit programs and arrangements generally made available by the
Company to executive officers, including, but not limited to, pension plans,
contributory and noncontributory welfare and benefit plans, disability plans and
medical, death benefit and life insurance plans for which the Executive may be
eligible during the Term. Furthermore, the Executive shall be permitted four
(4) weeks of paid time off (“PTO”) during each calendar year. Accrued paid leave
may be used for vacation, professional enrichment and education. Unused leave
shall not accrue from one calendar year to another. In addition, if pursuant to
Section 4(f), the Executive believes it is reasonably necessary for him to
prepare for and take the bar exam for the State of New Jersey, the Executive
shall have up to four (4) weeks of PTO, taken in advance of any such bar exam,
during which he shall prepare for any such examination.

6. Expenses. During the Executive’s employment, the Executive will be reimbursed
for travel, entertainment and other out-of-pocket expenses reasonably incurred
by the Executive on behalf of the Company in the performance of the Executive’s
duties hereunder, so long as (a) such expenses are consistent with the type and
amount of expenses that customarily would be incurred by similarly situated
corporate executives in the United States; and (b) the Executive timely provides
copies of receipts for expenses in accordance with Company policy.

7. Adherence to Company Policy. The Executive acknowledges that he is subject to
insider information policies designed to preclude the Company’s employees from
violating the federal securities laws by trading on material, non-public
information or passing such information on to others in breach of any duty owed
to the Company or any third party. The Executive shall promptly execute any
agreements generally distributed by the Company or to its employees requiring
employees to abide by the Company’s insider information policies.

8. Termination.

(a) Disability. In accordance with applicable law, the Company may terminate the
Executive’s employment at any time after the Executive becomes Disabled. As used
herein, “Disabled” means the incapacity of the Executive, on more than 75% of
the standard business days (Monday through Friday) over any three (3) month
period, due to injury, illness, disease, or bodily or mental infirmity, to
engage in the performance of substantially all of the usual duties of employment
with the Company.

(b) Death. The Executive’s employment with the Company will terminate upon the
death of the Executive.



--------------------------------------------------------------------------------

(c) Termination with Cause. The Company may terminate the Executive’s employment
at any time for Cause by providing written notice of such termination to the
Executive. As used herein, “Cause” means any of the following, as determined by
the Board:

(i) the Executive’s material breach of this Agreement;

(ii) the Executive’s gross negligence (other than as a result of disability or
occurring after the Executive’s provision of notice in connection with a
resignation for Good Reason) or willful misconduct in carrying out his duties
hereunder, resulting in harm to the Company;

(iii) the Executive’s material breach of any of his fiduciary obligations as an
officer of the Company;

(iv) any conviction by a court of law of, or entry of a pleading of guilty or
nolo contendere by the Executive with respect to, a felony or any other crime
for which fraud or dishonesty is a material element, excluding traffic
violations;

(v) the Executive willfully or recklessly engages in conduct which is materially
injurious to the Company, monetarily or otherwise.

For purposes of determining Cause, no act or omission by the Executive shall be
considered “willful” unless it is done or omitted in bad faith or without
reasonable belief that the Executive’s action or omission was in the best
interests of the Company. Any act or failure to act based upon: (a) authority
given pursuant to a resolution duly adopted by the Board, or (b) advice of
counsel for the Company, shall be conclusively presumed to be done or omitted to
be done by the Executive in good faith and in the best interests of the Company.
In addition, as to subsections (i)-(iii) above, if the action or inaction in
question is susceptible of a cure, then no finding of Cause shall occur prior to
written notice to the Executive setting forth in reasonable detail the action or
inaction at issue, and the Executive’s failure to cure such condition following
a cure period of no less than sixty (60) days.

(d) Termination Without Cause. The Company, at the direction of the Board, may
terminate the Executive’s employment without Cause at any time upon no less than
ninety (90) days prior written notice, or ninety (90) days’ pay in lieu of
notice.

(e) Resignation for Good Reason. The Executive may resign from his employment
with the Company for Good Reason by providing written notice to the Chief
Executive Officer that an event constituting Good Reason has occurred and the
Executive desires to resign from his employment with the Company as a result.
Such notice must be provided to the Chief Executive Officer by the Executive
within sixty (60) days following the initial occurrence of the event
constituting Good Reason. After receipt of such written notice, the Chief
Executive Officer shall have a period of sixty (60) days to cure such event;
provided, however, the Chief Executive Officer, may, at its sole option,
determine not to cure such event and accept the Executive’s resignation
effective thirty (30) days following the Chief Executive Officer’s receipt of
the Executive’s notice that an event constituting Good Reason has occurred. If,
in the reasonable judgment of the Executive, the Chief Executive Officer does
not cure the event constituting Good Reason within the requisite sixty (60) day
period, the Executive’s employment with the Company shall terminate on account
of Good Reason thirty (30) days following the expiration of the Chief Executive
Officer’s cure period, unless the Chief Executive Officer determines to
terminate the Executive’s employment prior to such date. As used herein, “Good
Reason” means that, without the Executive’s consent, any of the following has
occurred:

(i) a material diminution in the Executive’s authority, duties, responsibilities
or job title;

(ii) a material diminution in the Executive’s Base Salary;

(iii) a relocation of the Company’s principal offices in Bedminster, New Jersey,
or of the Executive’s principal office (if different), to a location that is not
within the New York metropolitan area, or

(iv) any action or inaction by the Company that constitutes a material breach by
the Company of its obligations under this Agreement.

For the avoidance of doubt, in no event shall the expiration of this Agreement
be construed as giving rise to Good Reason.

(f) Resignation Without Good Reason. The Executive may resign from his
employment with the Company without Good Reason (as that term is defined in
Section 8(c)) at any time upon no less than thirty (30) days prior written
notice to the Chief Executive Officer. Upon such notice of resignation, the
Company may, at its sole option, accept the Executive’s resignation effective as
of a date prior to the resignation date specified in the notice, and in such
event, the earlier date will be the effective date of termination of the
Executive’s employment for all purposes hereunder.



--------------------------------------------------------------------------------

9. Compensation Upon Termination.

(a) Disability. Upon termination of employment pursuant to Section 8(a), the
Executive will receive any Base Salary accrued and unpaid as of such date as
well as any accrued but unused PTO and appropriate expense reimbursements. Such
amounts will be paid as soon as practicable after the termination of employment.
If the Executive becomes disabled before the end of the fiscal year, the
Executive will also receive Incentive Compensation for such fiscal year on a pro
rata basis (1/12th of the aggregate Incentive Compensation payable to the
Executive for such fiscal year for each month in which he was employed on the
last day of that month), but only to the extent that all prerequisites for
receiving the Incentive Compensation have otherwise been satisfied. Such pro
rata Incentive Compensation will be paid at the time that the Incentive
Compensation is payable to other executives. The Company shall have no further
obligations under this Agreement to the Executive.

(b) Death. In the event of the Executive’s death, the Executive’s estate will
receive his Base Salary accrued and unpaid as of the date of his death as well
as any accrued but unused PTO and appropriate expense reimbursements. Such
amounts will be paid as soon as practicable after the termination of employment.
If the Executive dies before the end of the fiscal year, the Executive’s estate
will receive Incentive Compensation for such fiscal year on a pro rata basis
(1/12th of the aggregate Incentive Compensation payable to the Executive for
such fiscal year for each month in which he was employed on the last day of that
month), but only to the extent that all prerequisites for receiving the
Incentive Compensation have otherwise been satisfied. Such pro rata bonus will
be paid at the time that the Incentive Compensation is payable to other
executives. The Company shall have no further obligations under this Agreement
to the Executive.

(c) Termination Without Cause or Resignation With Good Reason Other Than in
Connection With a Change in Control. If, other than in connection with a Change
in Control as defined in Section 9(d), the Company terminates the Executive’s
employment without Cause pursuant to Section 8(d) or if the Executive resigns
for Good Reason pursuant to Section 8(e), the Company will pay the Executive his
Base Salary accrued and unpaid as of the date of termination of employment as
well as any accrued but unused PTO and appropriate expense reimbursements. Such
amounts will be paid as soon as practicable after the termination of employment.
In addition, subject to the Executive’s execution and nonrevocation of the
general release of claims described in Section 9(f) below and compliance with
the requirements of Section 20 below, as well as Executive’s compliance with the
restrictive covenants set forth in Sections 10 through 14 below, the Company
will also pay and/or provide to the Executive the following:

(i) severance in an amount equal to twelve (12) months of the Executive’s
monthly Base Salary (the “Severance Amount”), minus applicable deductions and
withholdings, which shall be paid to the Executive in accordance with the
Company’s normal payroll practices in equal installments over the twelve
(12) month period following Executive’s last day of employment and which shall
commence as soon as administratively practicable following the expiration of the
revocation period for the general release, but not later than sixty (60) days
following the date of Executive’s last day of employment with the Company;

(ii) in accordance with Section 4(b), the Executive will receive any accrued and
unpaid Incentive Compensation, minus applicable deductions and withholdings, for
which he is eligible, with such amount to be paid in a lump sum as soon as
practicable after the termination of employment;

(iii) notwithstanding any eligibility requirement that the Executive must be
employed by the Company as of the date on which the Incentive Compensation is
paid, if the Executive’s employment is terminated before such date in accordance
with Section 8(d) or 8(e), he will be eligible to receive Incentive Compensation
on a pro rata basis (1/12th of the aggregate Incentive Compensation payable to
the Executive for such fiscal year for each month in which he was employed on
the last day of that month (but not in duplication of the amount paid pursuant
to clause (ii) of this Section 9(c))), minus applicable deductions and
withholdings, but only to the extent that all prerequisites for receiving the
Incentive Compensation have otherwise been satisfied, with such pro rata
Incentive Compensation being paid in a lump sum at the same time that the
Incentive Compensation is payable to other executives;

(iv) notwithstanding any provision to the contrary in any applicable grant
agreement or the Company’s 2010 Omnibus Incentive Compensation Plan (or a
successor plan), all shares subject to Company equity grants (including without
limitation stock options, stock units and stock awards) that vest solely on the
Executive’s continued employment with the Company for a specified period of time
held by the Executive at the time of his termination date that would have vested
within the twelve month (12) month period following the Executive’s termination
date if the vesting schedule for such grants were based on a monthly vesting
schedule, as opposed to the vesting



--------------------------------------------------------------------------------

schedule set forth in his grant agreement, shall immediately vest in full and/or
become immediately exercisable or payable on the Executive’s termination date,
provided, however, that this provision (iv) shall be inoperative during the
Executive’s second year of employment hereunder; and

(v) the Company will provide continued health benefits to the Executive at the
same premium rates charged to other then current employees of the Company for
the twelve (12) month period following his termination of employment, unless the
Executive is otherwise covered by health insurance provided by a future
employer.

For the avoidance of doubt, acceleration, if any, of equity grants that vest in
whole or in part based on the satisfaction of performance-based or market-based
conditions will be governed by the terms of the applicable award agreement
and/or plan.

Other than as provided herein, the Company has no further obligation under this
Agreement to the Executive upon his termination without Cause, resignation for
Good Reason, or the Company’s decision not to extend or renew the contract upon
its scheduled expiration date. The obligations of the Company set forth in this
Section 9(c) or Section 9(d) will be suspended and no longer enforceable if the
Executive materially breaches the terms and conditions of Sections 9(f), 7, 10,
11, 12, 13, 14 or 15, which material breach is not cured (if capable of cure)
within ten (10) days written notice of such breach. For the avoidance of doubt,
in no event shall the expiration of this Agreement be construed as a termination
without Cause or resignation for Good Reason.

(d) Termination Without Cause or Resignation With Good Reason in Connection With
a Change in Control. If, on or within twelve (12) months after a Change in
Control as defined below, the Company terminates the Executive’s employment
without Cause pursuant to Section 8(d) or if the Executive resigns for Good
Reason pursuant to Section 8(e), the Executive is entitled to his Base Salary
accrued and unpaid as of the date of termination of employment as well as any
accrued but unused PTO and appropriate expense reimbursements. Such amounts will
be paid as soon as practicable after the termination of employment. In addition,
subject to the Executive’s execution and nonrevocation of the general release of
claims described in Section 9(f) below and compliance with the requirements of
Section 20 below, the Executive shall be entitled to the following:

(i) severance in an amount equal to twelve (12) months of the Executive’s
monthly Base Salary (the “Change in Control Severance Amount”), minus applicable
deductions and withholdings, which shall be paid to the Executive in a lump sum
as soon as administratively practicable following the expiration of the
revocation period for the general release, but not later than sixty (60) days
following the date of Executive’s last day of employment with the Company;

(ii) in accordance with Section 4(b), the Executive will receive any accrued and
unpaid Incentive Compensation, minus applicable deductions and withholdings, for
which he is eligible, with such amount to be paid in a lump sum as soon as
practicable after the termination of employment with the Company;

(iii) notwithstanding any eligibility requirement that the Executive must be
employed by the Company as of the date on which the Incentive Compensation is
paid, if the Executive’s employment is terminated before such date in accordance
with Section 8(d) or 8(e), he will be eligible to receive Incentive Compensation
on a pro rata basis (1/12th of the aggregate Incentive Compensation payable to
the Executive for the fiscal year for each month in which he was employed on the
last day of that month), minus applicable deductions and withholdings, based on
the target Incentive Compensation for the applicable period, with such pro rata
bonus being paid in a lump sum as soon as administratively practicable following
the expiration of the revocation period for the general release, but not later
than sixty (60) days following the date of the Executive’s last day of
employment with the Company;

(iv) an amount equal to one times the Executive’s aggregate target Incentive
Compensation for the fiscal year of the Company in which the termination of
employment occurs, with such amount to be paid in a lump sum as soon as
administratively practicable following the expiration of the revocation period
for the general release, but not later than sixty (60) days following the date
of the Executive’s last day of employment with the Company;

(v) notwithstanding any provision to the contrary in any applicable grant
agreement or the Company’s 2010 Omnibus Incentive Compensation Plan (or a
successor plan), all shares subject to Company equity grants (including without
limitation stock options, stock units and stock awards) that vest solely on the
Executive’s continued employment with the Company for a specified period of time
held by the Executive at the time of his termination date shall immediately vest
in full and/or become immediately exercisable or payable on the Executive’s
termination date, provided, however, that this provision (v) shall be
inoperative during the Executive’s second year of employment hereunder; and



--------------------------------------------------------------------------------

(vi) the Company will provide continued health benefits to the Executive at the
same premium rates charged to other then current employees of the Company for
the twelve (12) month period following his termination of employment, unless the
Executive is otherwise covered by health insurance provided by a future
employer.

For the avoidance of doubt, acceleration, if any, of equity grants that vest in
whole or in part based on the satisfaction of performance-based or market-based
conditions will be governed by the terms of the applicable award agreement
and/or plan. In the event that the Company modifies the performance periods or
frequency at which discretionary bonuses are to be earned or paid, the
references to Incentive Compensation in this Section 9(d) and in Section 9(c)
shall be construed accordingly to reflect such modified bonus periods or
frequency.

Other than as provided herein, the Company has no further obligation under this
Agreement to the Executive upon his termination without Cause or resignation for
Good Reason in connection with a Change in Control. The obligations of the
Company set forth in this Section 9(d) will be suspended and no longer
enforceable if the Executive materially breaches the terms and conditions of
Sections 9(f), 7, 10, 11, 12, 13, 14 or 15, which material breach is not cured
(if capable of cure) within ten (10) days written notice of such breach. If
benefits are due under this Section 9(d), no benefits are due under
Section 9(c).

For purposes of this Agreement, “Change in Control” means a (I) Change in
Ownership of the Company, (II) Change in Effective Control of the Company, or
(III) Change in the Ownership of Assets of the Company, as described herein and
construed in accordance with Section 409A of the Internal Revenue Code of 1986,
as amended, and the regulations and Treasury guidance issued thereunder (the
“Code”); except that no Change in Control shall be deemed to occur as a result
of a change of ownership resulting from the death of a stockholder or a
transaction in which the Company becomes a subsidiary of another corporation and
in which the stockholders of the Company, immediately prior to the transaction,
will beneficially own, immediately after the transaction, shares entitling such
stockholders to more than 50% of all votes to which all stockholders of the
parent corporation would be entitled in the election of directors (without
consideration of the rights of any class of stock to elect directors by a
separate class vote).

(I) A “Change in Ownership of the Company” shall occur on the date that any one
Person acquires, or Persons Acting as a Group acquire, ownership of the capital
stock of the Company that, together with the stock previously held by such
Person or Group, constitutes more than 50% of the total fair market value or
total voting power of the capital stock of the Company. However, if any one
Person is, or Persons Acting as a Group are, considered to own more than 50% of
the total fair market value or total voting power of the capital stock of the
Company, the acquisition of additional stock by the same Person or Persons
Acting as a Group is not considered to cause a Change in Ownership of the
Company or to cause a Change in Effective Control of the Company (as described
below). An increase in the percentage of capital stock owned by any one Person,
or Persons Acting as a Group, as a result of a transaction in which the Company
acquires its stock in exchange for property will be treated as an acquisition of
stock.

(II) A “Change in Effective Control of the Company” shall occur if, in any
12-month period, a majority of the members of the Board are not Continuing
Directors. “Continuing Directors” means, as of any date of determination, any
member of the Board who (a) was a member of the Board on the Start Date or
(b) was nominated for election, elected or appointed to the Board with the
approval of a majority of the Continuing Directors who were members of the Board
at the time of such nomination, election or appointment (either by a specific
vote or by approval of the Company’s proxy statement in which such member was
named as a nominee for election as a director, without objection to such
nomination).

(III) A “Change in the Ownership of Assets of the Company” shall occur on the
date that any one Person acquires, or Persons Acting as a Group acquire (or has
or have acquired during the 12-month period ending on the date of the most
recent acquisition by such Person or Persons), assets from the Company that have
a total gross fair market value equal to or more than 75% of the total gross
fair market value of all of the assets of the Company immediately before such
acquisition or acquisitions. For this purpose, “gross fair market value” means
the value of the assets of the Company, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.

The following rules of construction apply in interpreting the definition of
Change in Control:

(A) A “Person” means any individual, entity or group within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), and the rules and regulations thereunder, other than
employee benefit plans sponsored or maintained by the Company and by entities
controlled by the Company or an underwriter of the capital stock of the Company
in a registered public offering.



--------------------------------------------------------------------------------

(B) Persons will be considered to be “Persons Acting as a Group” (or “Group”) if
(i) they are considered to be acting as a group within the meaning of Sections
13(d)(3) and 14(d)(2) of the Exchange Act and the rules and regulations
thereunder or (ii) they are owners of a corporation or other entity that enters
into a merger, consolidation, purchase or acquisition of stock, or similar
business transaction with the Company. If a Person owns stock in both
corporations that enter into a merger, consolidation, purchase or acquisition of
stock, or similar transaction, such shareholder is considered to be acting as a
Group with other shareholders only with respect to the ownership in that
corporation before the transaction giving rise to the change and not with
respect to the ownership interest in the other corporation. Persons will not be
considered to be acting as a Group solely because they purchase assets of the
same corporation at the same time or purchase or own stock of the same
corporation at the same time, or as a result of the same public offering.

(C) For purposes of the definition of Change in Control, “fair market value”
shall be determined by the Board.

(D) A Change in Control shall not include a transfer to a related person as
described in Code Section 409A or a public offering of capital stock of the
Company.

(E) For purposes of the definition of Change in Control, Code Section 318(a)
applies to determine stock ownership. Stock underlying a vested option is
considered owned by the individual who holds the vested option (and the stock
underlying an unvested option is not considered owned by the individual who
holds the unvested option). For purposes of the preceding sentence, however, if
a vested option is exercisable for stock that is not substantially vested (as
defined by Treas. Reg. § 1.83-3(b) and (j)), the stock underlying the option is
not treated as owned by the individual who holds the option.

(e) Termination With Cause, Resignation Without Good Reason, or Expiration of
the Agreement. If, whether or not in connection with a Change in Control, the
Company terminates the Executive’s employment with Cause pursuant to
Section 8(c), if the Executive resigns without Good Reason pursuant to
Section 8(f), or if the Executive is entitled to the severance benefits pursuant
to Section 9(c) or Section 9(d) and either does not execute or revokes the
general release of claims required pursuant to Section 9(f), or is in material
breach of any of the covenants set forth in Sections 10, 11, 12, 13 or 14 below,
the Company will pay the Executive his Base Salary accrued and unpaid as of the
date of termination of employment as well as any accrued but unused PTO and
appropriate expense reimbursements. Such amounts will be paid as soon as
practicable after the termination of employment and, following such payment, the
Company shall have no further obligations under this Agreement to the Executive.

If this Agreement expires without any extension or renewal of its terms, the
Executive will be an at-will employee of the Company thereafter unless the
Company elects to terminate the Executive’s employment coincident with such
expiration and the Company shall have no further obligations under this
Agreement to the Executive. If the Company elects to terminate the Executive’s
employment coincident with the expiration of this Agreement, the Company will
pay the Executive his Base Salary accrued and unpaid as of the date of
termination of employment as well as any accrued but unused PTO and appropriate
expense reimbursements. For the avoidance of doubt, in no event shall the
expiration of this Agreement, or the termination of Executive’s employment
coincident with such expiration, be construed as a termination without Cause or
resignation for Good Reason.

(f) Release of Claims. As a condition for the payments of the Severance Amount
or the Change in Control Severance and Incentive Compensation provided in
Section 9(c) or Section 9(d), the Executive must execute a general release of
all claims (including claims under local, state and federal laws, but excluding
claims for payment due under Section 9(c) or Section 9(d)) that the Executive
has or may have against the Company or any related individuals or entities (the
“Release”). The Release shall be in a form reasonably acceptable to the Company,
and shall include confidentiality, cooperation, and non-disparagement
provisions, as well as other terms requested by the Company that are typical of
an executive severance agreement. The Severance Amount, Change in Control
Severance Amount, Incentive Compensation, acceleration of vesting and continued
health benefits provided for in Section 9(c) or Section 9(d) are conditioned
upon and will not be paid (or be provided) until the execution of the Release
and the expiration of any revocation period; provided that notwithstanding any
provision of this Agreement to the contrary, in no event shall the timing of the
Executive’s execution of the Release, directly or indirectly, result in the
Executive designating the calendar year of payment, and if a payment that is
subject to execution of the Release could be made in more than one taxable year,
payment shall be made in the later taxable year. The Company shall provide the
Release to the Executive by no later than ten days after the Executive
terminates employment with the Company, and the Executive shall execute the
Release during the statutory time period specified by applicable law. If the
Release is not executed during the statutory time



--------------------------------------------------------------------------------

period specified by applicable law, the Company’s obligation to pay any
Severance Amount, Change in Control Severance Amount, or Incentive Compensation
and to provide any acceleration of vesting and continued health benefits
provided for in Section 9(c) or Section 9(d) pursuant to this Agreement shall
terminate.

(g) Section 280G Cutback. The Executive shall bear all expense of, and be solely
responsible for, all federal, state, local or foreign taxes due with respect to
any payment received under this Agreement, including, without limitation, any
excise tax imposed by Code Section 4999. Notwithstanding anything to the
contrary in this Agreement, in the event that any payment or benefit received or
to be received by the Executive pursuant to the terms of this Agreement or in
connection with the Executive’s termination of employment or contingent upon a
Change in Control pursuant to any plan or arrangement or other agreement with
the Company or any affiliate (collectively, the “Payments”) would be subject to
the excise tax imposed by Code Section 4999, as determined by the Company, then
the Payments shall be reduced to the extent necessary to prevent any portion of
the Payments from becoming nondeductible by the Company under Code Section 280G
or subject to the excise tax imposed under Code Section 4999, but only if, by
reason of that reduction, the net after-tax benefit received by the Executive
exceeds the net after-tax benefit the Executive would receive if no reduction
was made. For this purpose, “net after-tax benefit” means (i) the total of all
Payments that would constitute “excess parachute payments” within the meaning of
Code Section 280G, less (ii) the amount of all federal, state, and local income
taxes payable with respect to the Payments calculated at the maximum marginal
income tax rate for each year in which the Payments shall be paid to the
Executive (based on the rate in effect for that year as set forth in the Code as
in effect at the time of the first payment of the Payments), less (iii) the
amount of excise taxes imposed on the Payments described in clause (i) above by
Code Section 4999. If, pursuant to this Section 9(g), Payments are to be
reduced, the Company shall determine which Payments shall be reduced in a manner
so as to avoid the imposition of additional taxes under Code Section 409A.

10. Confidentiality; Return of Company Property.

(a) The Executive acknowledges that, by reason of Executive’s employment by the
Company, Executive will have access to confidential information of the Company,
including, without limitation, information and knowledge pertaining to products,
inventions, discoveries, improvements, innovations, designs, ideas, trade
secrets, proprietary information, business strategies, packaging, advertising,
marketing, distribution and sales methods, sales and profit figures, employees,
customers and clients, and relationships between the Company and its business
partners, including dealers, traders, distributors, sales representatives,
wholesalers, customers, clients, suppliers and others who have business dealings
with them (“Confidential Information”). The Executive acknowledges that such
Confidential Information is a valuable and unique asset of the Company and
covenants that, both during and after the Term, Executive will not disclose any
Confidential Information to any person or entity, except as the Executive’s
duties as an employee of the Company may require, without the prior written
authorization of the Board. The obligation of confidentiality imposed by this
Section 10 shall not apply to Confidential Information that otherwise becomes
generally known to the public through no act of the Executive in breach of this
Agreement or any other party in violation of an existing confidentiality
agreement with the Company, or which is required to be disclosed by court order
or applicable law.

(b) All records, designs, patents, business plans, financial statements,
manuals, memoranda, lists, research and development plans and products, and
other property delivered to or compiled by the Executive by or on behalf of the
Company or its vendors or customers that pertain to the business of the Company
shall be and remain the property of the Company, and be subject at all times to
its discretion and control. Likewise, all correspondence, reports, records,
charts, advertising materials and other similar data pertaining to the business,
activities or future plans of the Company (and all copies thereof) that are
collected by the Executive shall be delivered promptly to the Company without
request by it upon termination of the Executive’s employment.

11. Non-Competition. While the Executive is employed at the Company and for a
period of twelve (12) months after the termination of his employment with the
Company for any reason (the “Restricted Period”), the Executive will not,
directly or indirectly, own, maintain, finance, operate, engage in, assist, be
employed by, contract with, license, or have any interest in, or association
with a business or enterprise primarily engaged in or planning to be primarily
engaged in, the Internet retail trading of foreign exchange or any other
business engaged in by the



--------------------------------------------------------------------------------

Company, or approved for the Company or its affiliates to be engaged in by the
Board, during his employment with the Company.

12. Solicitation of Clients. During the Restricted Period, the Executive,
directly or indirectly, including through any other person or entity, shall not
seek business from any Client on behalf of any enterprise or business other than
the Company, refer business generated from any Client to any enterprise or
business other than the Company, or receive commissions based on sales or
otherwise relating to the business from any Client, enterprise or business other
than the Company. For purposes of this Agreement, the term “Client” means any
person, firm, corporation, limited liability company, partnership, association
or other entity (i) to which the Company sold or provided services during the
12-month period prior to the time at which any determination is required to be
made as to whether any such person, firm, corporation, partnership, association
or other entity is a Client, or (ii) who or which has been approached by an
employee of the Company for the purpose of soliciting business for the Company
and which business was reasonably expected to generate revenue in excess of
$100,000 per annum.

13. Solicitation of Employees. During the Restricted Period, the Executive,
directly or indirectly, shall not contact or solicit any employee of the Company
for the purpose of hiring them or causing them to terminate their employment
relationship with the Company.

14. Inventions, Ideas, Processes, and Designs. All inventions, ideas, processes,
programs, software, and designs (including all improvements) conceived or made
by the Executive during his employment with the Company (whether or not actually
conceived during regular business hours) and related to the business of the
Company, or the business approved by the Board to be engaged in by the Company,
shall be disclosed in writing promptly to the Company and shall be the sole and
exclusive property of the Company. An invention, idea, process, program,
software, or design (including an improvement) shall be deemed related to the
actual or approved business of the Company if (x) it was made with the Company’s
equipment, supplies, facilities, or Confidential Information, (y) results from
work performed by the Executive for the Company, or (z) pertains to the current
business or demonstrably anticipated research or development work of the
Company. The Executive shall cooperate with the Company and its attorneys in the
preparation of patent and copyright applications for such developments and, upon
request, shall promptly assign all such inventions, ideas, processes, and
designs to the Company. The decision to file for patent or copyright protection
or to maintain such development as a trade secret shall be in the sole
discretion of the Company, and the Executive shall be bound by such decision.

15. Specific Performance/Remedies. The Executive acknowledges that the services
to be rendered by the Executive are of a special, unique and extraordinary
character and, in connection with such services, the Executive will have access
to Confidential Information vital to the Company’s business. Executive further
agrees that the covenants contained in Sections 11, 12, 13 and 14 are reasonable
and necessary to protect the legitimate business interests of the Company. By
reason of this, the Executive consents and agrees that if the Executive violates
any of the provisions of Section 11, 12, 13, and 14 hereof, the Company would
sustain irreparable injury and that monetary damages would not provide adequate
remedy to the Company. The Executive hereby agrees that the Company shall be
entitled to have Section 11, 12, 13, or 14 hereof specifically enforced
(including, without limitation, by injunctions and restraining orders) by any
court in the State of New Jersey having equity jurisdiction and agrees to be
subject to the jurisdiction of said court. As a further and non-exclusive
remedy, Executive understands that a breach of the covenants contained in
Sections 11, 12, 13, or 14 above that causes material harm to the Company as
reasonably determined by the Board (which determination shall be binding and
final) shall eliminate Executive’s entitlement to any further payment of the
Severance Amount, Change in Control Severance Amount, Incentive Compensation,
acceleration of vesting and continued health benefits provided for in
Section 9(c) or Section 9(d), and Executive shall be required to return any such
amounts in the event of such a breach. Nothing contained herein shall be
construed as prohibiting the Company from pursuing any other remedies available
to it for such breach or threatened breach, including the recovery of damages
from the Executive.

16. Complete Agreement. This Agreement embodies the entire agreement of the
parties with respect to the Executive’s employment, compensation, benefits and
related items and supersedes any other prior oral or written



--------------------------------------------------------------------------------

agreements, arrangements or understandings between the Executive and the
Company, other than the award agreements reflecting outstanding equity awards
held by the Executive as of the date of this Agreement which shall continue to
control such equity awards except as expressly modified by Sections 9(c) and
9(d) of this Agreement. This Agreement may not be changed or terminated orally
but only by an agreement in writing signed by the parties hereto.

17. Waiver. The waiver by either party of a breach of any provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any subsequent breach by such party.

18. Governing Law; Assignability.

(a) This Agreement shall be governed by, and construed in accordance with, the
laws of the State of New Jersey without reference to the choice of law
provisions thereof.

(b) The Executive may not, without the Company’s prior written consent,
delegate, assign, transfer, convey, pledge, encumber or otherwise dispose of
this Agreement or any interest herein. Any such attempt shall be null and void
and without effect. The Company and the Executive agree that this Agreement and
all of the Company’s rights and obligations hereunder may be assigned or
transferred by the Company and shall be assumed by and be binding upon any
successor to the Company.

19. Severability. If any provision of this Agreement or any part thereof,
including, without limitation, Sections 11, 12, 13, or 14, as applied to either
party or to any circumstances shall be adjudged by a court of competent
jurisdiction to be void or unenforceable, the same shall in no way affect any
other provision of this Agreement or remaining parts thereof, which shall be
given full effect without regard to the invalid or unenforceable part thereof,
or the validity or enforceability of this Agreement. In the event an arbitrator
or court of competent jurisdiction deems the restrictive covenants unreasonably
lengthy in time or overly broad in scope, it is the intention and agreement of
the parties that those provisions which are not fully enforceable be deemed as
having been modified to the extent necessary to render them reasonable and
enforceable and that they be enforced to such extent.

20. Notices. All notices to the Company or the Executive, permitted or required
hereunder, shall be in writing and shall be delivered personally, by telecopier
or by courier service providing for next-day delivery or sent by registered or
certified mail, return receipt requested, to the following addresses:

If to the Company:

GAIN Capital Holdings, Inc.

Bedminster One

135 Route 202/206

Bedminster, New Jersey 07921

Attention: Chief Executive Officer

If to the Executive, to the address set forth on the first page hereof.

Either party may change the address to which notices shall be sent by sending
written notice of such change of address to the other party. Any such notice
shall be deemed given, if delivered personally, upon receipt; if telecopied,
when telecopied; if sent by courier service providing for next-day delivery, the
next business day following deposit with such courier service; and if sent by
certified or registered mail, three days after deposit (postage prepaid) with
the U.S. mail service.

21. Section 409A.

(a) This Agreement shall be interpreted to avoid the imposition of any
additional taxes under Code Section 409A. If any payment or benefit cannot be
provided or made at the time specified herein without incurring additional taxes
under Code Section 409A, then such benefit or payment shall be provided in full
at the earliest time thereafter when such sanctions will not be imposed. The
preceding provisions, however, shall not be construed as a guarantee by the
Company of any particular tax effect to the Executive under this Agreement. For



--------------------------------------------------------------------------------

purposes of Code Section 409A, each payment under this Agreement shall be
treated as a separate payment and the right to a series of installment payments
under this Agreement shall be treated as a right to a series of separate
payments. In no event may the Executive, directly or indirectly, designate the
calendar year of payment.

(b) To the maximum extent permitted under Code Section 409A, the cash severance
payments payable under this Agreement are intended to comply with the
‘short-term deferral exception’ under Treas. Reg. §1.409A-1(b)(4), and any
remaining amount is intended to comply with the ‘separation pay exception’ under
Treas. Reg. §1.409A-1(b)(9)(iii) or any successor provision; provided, however,
any amount payable to the Executive during the six-month period following the
Executive’s termination date that does not qualify within either of the
foregoing exceptions and is deemed as deferred compensation subject to the
requirements of Code Section 409A, then such amount shall hereinafter be
referred to as the ‘Excess Amount.’ If the Executive is a “key employee” of a
publicly traded corporation under Section 409A at the time of his separation
from service and if payment of the Excess Amount under this Agreement is
required to be delayed for a period of six (6) months after separation from
service pursuant to Code Section 409A, then notwithstanding anything in this
Agreement to the contrary, payment of such amount shall be delayed as required
by Code Section 409A, and the accumulated postponed amount shall be paid in a
lump sum payment within ten (10) days after the end of the six (6) month period.
If the Executive dies during the postponement period prior to the payment of the
postponed amount, the amounts withheld on account of Section 409A shall be paid
to the personal representative of the Executive’s estate within sixty (60) days
after the date of the Executive’s death. A “key employee” shall mean an employee
who, at any time during the 12-month period ending on the identification date,
is a “specified employee” under Code Section 409A, as determined by the Board,
in its sole discretion. The determination of key employees, including the number
and identity of persons considered key employees and the identification date,
shall be made by the Board in accordance with the provisions of Code Sections
416(i) and 409A.

(c) To the extent the Executive is, at the time of his termination of employment
under this Agreement, participating in one or more deferred compensation
arrangements subject to Code Section 409A, the payments and benefits provided
under those arrangements shall continue to be governed by, and to become due and
payable in accordance with, the specific terms and conditions of those
arrangements, and nothing in this Agreement shall be deemed to modify or alter
those terms and conditions.

(d) “Termination of employment,” “resignation,” or words of similar import, as
used in this Agreement means, for purposes of any payments under this Agreement
that are payments of deferred compensation subject to Code Section 409A, the
Executive’s “separation from service” as defined in Code Section 409A.

(e) Nothing herein shall be construed as having modified the time and form of
payment of any amounts or payments of “deferred compensation” (as defined under
Treas. Reg. § 1.409A-1(b)(1), after giving effect to the exemptions in Treas.
Reg. §§ 1.409A-1(b)(3) through (b)(12)) that were otherwise payable pursuant to
the terms of any agreement between Company and the Executive in effect on or
after January 1, 2005 and prior to the date of this Agreement.

(f) All reimbursements provided under this Agreement shall be made or provided
in accordance with the requirements of Code Section 409A, including, where
applicable, the requirement that (i) any reimbursement is for expenses incurred
during the Executive’s lifetime (or during a shorter period of time specified in
this Agreement), (ii) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (iii) the reimbursement of an eligible expense will be made
on or before the last day of the calendar year following the year in which the
expense is incurred, and (iv) the right to reimbursement is not subject to
liquidation or exchange for another benefit.

22. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, and all of which taken together shall
constitute one and the same instrument.

23. Separation. All covenants that, by their terms, naturally would survive the
termination or expiration of this Agreement, including but not limited to
Sections 11, 12, 13, 14 and 15 hereof, shall survive the termination or
expiration of this Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Amended and
Restated Executive Employment Agreement as of the date first above written.

 

GAIN CAPITAL HOLDINGS, INC. By:   /s/ Glenn H. Stevens Name:   Glenn H. Stevens
Title:   President and Chief Executive Officer

 

/s/ Diego Rotsztain Diego Rotsztain